Per Curiam:
Practically the same question "which is presented by this appeal has been considered and decided by us in Danes v. State of New York (169 App. Div. 443), and the opinion in that case is being handed down at this time. Therefore, in this matter, the order, so far as appealed from, is reversed on the opinion in Danes v. State of New York (supra). And the award of $500 made by the Commission to the landowner for his rights in the bed of the Mohawk river is reinstated. All concurred, except Smith, P. J., and Lyon, J., dissenting. Order affirmed, with costs.